PD-0589-15
                          PD-0589-15                                COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 5/15/2015 12:52:08 PM
                                                                     Accepted 5/15/2015 2:16:22 PM
                                                                                     ABEL ACOSTA
                       No. PD-- - - - - - -                                                  CLERK




                             IN THE
                   COURT OF CRIMINAL APPEALS
                           OF TEXAS


                        THE STATE OF TEXAS
                              Appellant


                                     v.


                       ALMA MUNOZ GHAFFER
                             Appellee

                        From the Court of Appeals
                      For the Twelfth District at Tyler


                      Cause number 12-14-00190-CR



       APPELLEE'S PETITION FOR DISCRETIONARY REVIEW


     Appeal from the County Court at Law Number Five of Collin County,
               the Honorable Dan K. Wilson, Judge Presiding

KYLE SHAW
shawlaw@sbcglobal.net
1333 W. McDermott, Suite 200
McKinney, Texas
Tel: 214-726-0088                                         May 15, 2015
Fax: 214-387-3353
State Bar No. 24004917
                                 TABLE OF CONTENTS

IDENTIFICATION OF
PARTIES ....................................................................................... 3

INDEX OF
AUTHORITIES ............................................................................... 4

STATEMENT REGARDING ORAL ARGUMENT .................................... 5

STATEMENT OF THE
CASE ........................................................................................... 6

STATEMENT OF PROCEDURAL HISTORY .......................................... 6

QUESTION PRESENTED FOR
REVIEW ........................................................................................ 7

       A local police department's policy should not confer jurisdiction upon its
       magistrate to issue a blood draw warrant for a crime over which the
       magistrate and his county would, otherwise, have absolutely no jurisdiction.
       Based on the facts presented in the record, did the court of appeals err in
       finding that a Dallas magistrate had jurisdiction to issue a blood draw
       warrant for an individual whose presence in Dallas County was solely as the
       result of the decision of the arresting officer and for no stated purpose other
       than policy, despite the crime and the arrest occurring in Collin County,
       Texas?

REASONS FOR REVIEW .................................................................. 7

STATEMENT OF
FACTS .......................................................................................... 8

ARGUMENT ................................................................................. 10

       The Twelfth Court of Appeals erred in finding that presence of a person
       within a county, alone, is enough to confer jurisdiction on a Magistrate to
       issue and effectuate a blood draw warrant. Based on the facts presented, the
       Twelfth Court of Appeals erred in deciding that the Dallas magistrate had
       jurisdiction to issue a blood draw warrant for Appellee where (1) Appellee
                                                                                                 I
       was arrested in Collin County, (2) the offense occurred in Collin County,
       and (3) the only reason Appellee was present in Dallas County was because
       of the arresting officer's decision and pursuant to alleged police department
       policy. In doing so, the court of appeals created a per se rule wherein mere
       presence, without consideration of other circumstances, is enough to confer
       jurisdiction on a magistrate for search warrant purposes. Such a rule flies in
       the face of the opposition to forum shopping, appears contrary to other case
       law regarding blood draw warrants, and allows for the circumvention of
       jurisdictional limits.

CONCLUSION.............................................................................. 15

PRAYER FOR
RELIEF ......................................................................................... 15

CERTIFICATE OF SERVICE ............................................................ .17

CERTIFICATE OF COMPLIANCE ...................................................... 17




                                                                                                  2
                     IDENTIFICATION OF PARTIES

Parties:                     Counsel:
The State of Texas           Greg Willis
                             Collin County Criminal District Attorney

                             John R. Rolater, Jr.
                             Assistant Criminal District Attorney
                             Chief of Appellate Division

                             Calli D. Bailey
                             Assistant District Attorney
                             Trial Counsel
                             Appellate Counsel

                             Collin County District Attorney's Office
                             2100 Bloomdale Road, Suite 200
                             McKinney, Texas 75071

ALMA MUNOZ                   KYLE SHAW
GHAFFER                      1333 W. McDermott, Suite 200
                             McKinney, Texas
                             Tel: 214-726-0088
                             Fax: 214-387-3353
                             State Bar No. 24004917
                             shawlaw@sbcglobal.net

                             HANNAH STROUD
                             Co-Counsel
                             Philips & Epperson Attorneys, LP
                             2301 Virginia Parkway
                             McKinney, Texas 75071
                             hstroud@philipsandepperson.com

Judge:                       Court:
The Hon. Dan K.              Collin County Court at Law No. 5
Wilson                       Presiding Judge
                             Collin County, Texas



                                                                        3
                               INDEX OF AUTHORITES

STATUTES

Tex. R. App. P. 66.3(a) ...................................................................... 7

Tex. R. App. P. 66.3(b )...................................................................... 7

Tex. Trans. Code §724.011 ................................................................ 13

CASES

Bitner v. State, 135 S.W.3d 906, 908-09
      (Tex. App.-Fort Worth 2004, pet. ref'd) ....................................... 11

Gilbert v. State, 439 S.W.2d 783
      (Tex. Crim. App. 1973) ............................................................ 11

Missouri v. McNeely, 133 S. Ct. 1552, 1561, 185 L. Ed. 2d 696 (2013)
     (citations removed) ................................................................. 14

Sanchez v. State, 365 S.W.3d 681, 686
     (Tex. Crim. App. 2012) ........................................................ 11, 12

State v. Anderson, 445 S.W.3d 895
       (Tex. App.-Beaumont 2014, no pet. h.) ........................................ 14

State v. Ghaffer, No. 12-14-00190-CR, 2015 WL 1735560
       (Tex. App.-Tyler March 15, 2015)
       (not designated for publication) ................................................. 6, 12

Weems v. State, 434 S.W.3d 655
     (Tex. App.-San Antonio 2014, pet. granted) .................................. .13




                                                                                               4
                             No. PD-_ _ _ _ _ __

           IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                             THE STATE OF TEXAS

                                         v.
                           ALMA MUNOZ GHAFFER



        APPELLEE'S PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW, Appellee, by and through her counsel, KYLE SHAW and

co-counsel, HANNAH STROUD, and respectfully urges this Court to grant

discretionary review of the above-named cause.

              STATEMENT REGARDING ORAL ARGUMENT

      Oral argument is requested in this matter. The issue before the Court is a

matter of first impression and the Court would benefit from further oral argument

in addition to the petition presented.




                                                                                5
                         STATEMENT OF THE CASE

      Alma Munoz Ghaffer (Appellee) was charged with driving while

intoxicated. CR 5. Appellee filed a motion to suppress challenging the validity of

the warrant that allowed for the blood draw. CR 9-12. The trial court granted

Appellee's motion to suppress. CR 13. The state appealed the decision and the

Twelfth District Court of Appeals held that the trial court erred in granting the

suppression. State v. Ghaffer, No. 12-14-00190-CR, 2015 WL 1735560 (Tex.

App.-Tyler March 15, 2015) (not designated for publication). Appellee herein

files her Petition for Discretionary Review.

                STATEMENT OF PROCEDURAL HISTORY

      The Twelfth District Court of Appeals issued its opinion on March 15, 2015,

reversing the trial court's decision. Ghaffer, 2015 WL 1735560. Appellee herein

timely files her Petition for Discretionary Review.

      Pursuant to a docket equalization order issued by the Supreme Court of

Texas on June 23, 2014, this appeal was transferred to the Twelfth Court of

Appeals from the Fifth Court of Appeals in Dallas, Texas.




                                                                                 6
                   QUESTION PRESENTED FOR REVIEW

      A local police department's policy should not confer jurisdiction upon its

magistrate to issue a blood draw warrant for a crime over which the magistrate and

his county would, otherwise, have absolutely no jurisdiction. Based on the facts

presented in the record, did the court of appeals err in finding that a Dallas

magistrate had jurisdiction to issue a blood draw warrant for an individual whose

presence in Dallas County was solely as the result of the decision of the arresting

officer and for no stated purpose other than policy, despite the crime and the arrest

occurring in Collin County, Texas?

                           REASONS FOR REVIEW

      The Twelfth District Court of Appeals has decided an important question of

state or federal law that has not been, but should be, settled by the Court of

Criminal Appeals. Tex. R. App. P. 66.3(b).

      The Twelfth District Court of Appeals has decided an important question of

state law in a way that conflicts with decisions of other courts of appeals. Tex. R.

App. P. 66.3(a).




                                                                                    7
                           STATEMENT OF FACTS

      The court of appeal's opinion omitted some important facts that Appellee

fleshes out below.

      While in Collin County, Texas, Appellee was arrested for the offense of

driving while intoxicated. RR 9. The offense occurred in Collin County but

within the city limits of Dallas. RR 11, 22. The arresting officer was aware that

the offense had occurred in Collin County and that charges would be filed in

Collin County. RR 22-23. Despite this, Appellee was transported to Lew Sterrett

Jail, in Dallas County. RR 12-13. The decision to take Appellee to Lew Sterrett

and, therefore, to Dallas County, was based on department policy. RR 11, 22. The

arresting officer also cited issues with obtaining a blood draw in a timely fashion

as a reason for taking all individuals arrested in the City of Dallas (regardless of

the county that the offense/arrest actually occurred in), to Lew Sterrett and,

therefore, to Dallas County. RR 15.       The arresting officer, however, did not

provide specific issues with regards as to obtaining Appellee's blood in a timely

fashion. RR 15.




                                                                                   8
      The testimony of the sole witnesss did not address whether Appellee was

read her rights, pursuant to Article 15.17 of the Texas Code of Criminal Procedure,

although this matter was argued by the State's attorney. RR 28. The testimony of

the sole witness did not address whether exigent circumstances existed such that

Appellee could not be taken to Collin County and booked in to the appropriate jail.




                                                                                  9
                                   ARGUMENT

1.    A local police department's policy should not confer jurisdiction upon
      its magistrate to issue a blood draw warrant for a crime over which the
      magistrate and his county would, otherwise, have absolutely no
      jurisdiction. Based on the facts presented in the record, did the court of
      appeals err in finding that a Dallas magistrate had jurisdiction to issue
      a blood draw warrant for an individual whose presence in Dallas
      County was solely as the result of the decision of the arresting officer
      and for no stated purpose other than policy, despite the crime and the
      arrest occurring in Collin County, Texas?


          The Twelfth Court of Appeals erred in finding that presence of a person

within a county, alone, is enough to confer jurisdiction on a Magistrate to issue

and effectuate a blood draw warrant. Based on the facts presented, the Twelfth

Court of Appeals erred in deciding that the Dallas magistrate had jurisdiction to

issue a blood draw warrant for Appellee where (1) Appellee was arrested in Collin

County, (2) the alleged offense occurred in Collin County, and (3) the only reason

Appellee was present in Dallas County was because of the arresting officer's

decision and pursuant to alleged police department policy.

          In doing so, the court of appeals created a per se rule wherein mere

presence, without consideration of other circumstances, is enough to confer

jurisdiction on a magistrate for search warrant purposes. Such a per se rule flies in

the face of the opposition to forum shopping, appears contrary to other case law

regarding blood draw warrants, and allows for the circumvention of jurisdictional

limits.
                                                                                   10
        Initially, Appellee notes that the issue presented herein is one of first

impression.    While various cases address jurisdictional issues pertaining to

issuance of search warrants, no case addresses the exact fact pattern presented

here:

   • Sanchez v. State, 365 S.W.3d 681, 686 (Tex. Crim. App. 2012): whereby
     this Court held that a "statutory county court judge lacks jurisdiction to issue
     a search warrant [for a blood draw] to be executed outside of his own
     county," or "for an individual 'to be found in'" another county. Sanchez,
365 S.W.3d at 686. The facts of Sanchez differ in that the person was
     located outside of the judge's county. However, alike this case, the offense
     and arrest occurred outside of the judge's county.

   • Gilbert v. State, 439 S.W.2d 783 (Tex. Crim. App. 1973): whereby this
     Court held that a justice of the peace, when acting as a magistrate, has
     jurisdiction to issue a search warrant within his county but outside of his
     city limits. Gilbert, 493 S.W.2d at 784. The Gilbert facts differ from this
     case in that the offense took place within the magistrate's county and,
     further, that the item to be searched was within the same county. Id.

   • Bitner v. State, 135 S.W.3d 906, 908-09 (Tex. App.-Fort Worth 2004, pet.
     refd): holding that a County Justice of the Peace "was authorized to sign the
     search warrant for property located in [her] County even though she [the
     magistrate] personally was outside her geographical jurisdiction when she
     signed the search warrant." Again, the facts presented here differ from this
     case, in that the offense occurred within the magistrate's county and the
     property to be searched was also within the magistrate's county: the only
     issue was the absence of the magistrate from the county.

No case has been located to address the facts of this case: the search of a person

located within a magistrate's county but where the offense and arrest occurred

outside of the county and, further, where the only reason for the person's presence

in the magistrate's county is because of police policy.

                                                                                   11
      The opinion of the court of appeals was limited in its analysis, ultimately

founding its decision on a misreading of Sanchez. In Sanchez, this Court held that

a county court judge cannot issue a blood draw warrant for someone outside of

their county. Sanchez, 365 S.W.3d at 686. Based upon this, the court of appeals

held that the opposite must always be true. State v. Ghaffer, No. 12-14-00190-CR,

2015 WL 1735560, at *2 (Tex. App.-Texarkana Apr. 15, 2015) (finding that a

"statutory county court judge's jurisdiction, therefore, is determined by where the

search warrant is to be executed, not by where the offense occurred.") In making

this decision the court of appeals failed to acknowledge the different fact pattern

presented in Appellee's case, the public policy issues presented, and the ongoing

changes to blood-draw case law.

      Appellee was in Dallas County at the time the warrant was issued, for one

reason - because she was transported there by the arresting officer, based upon

police department policy. While the arresting officer cited general concerns as to

obtaining a blood draw in a timely fashion, the record did not support a finding

that this was a specific concern in Appellee's case. In other words, based on the

record before the trial court and the court of appeals, the only reason for

Appellee's presence in Dallas County was a per se "rule" that all parties arrested

in the City of Dallas must be taken to Lew Sterrett's jail, regardless of any other

circumstances.


                                                                                 12
      Analogizing this case to the facts presented in Weems, and sister courts

facing similar facts, helps to amplify the argument that a police department policy

cannot allow for a per se rule that permits arresting officers to confer jurisdiction

on their local magistrates for cases that they would not, otherwise, have

jurisdiction over.     Weems v. State, 434 S.W.3d 655 (Tex. App.-San Antonio

2014, pet. granted).

      The Court will be familiar with the facts of Weems, a petition for

discretionary review having been granted in August, 2014.           To summarize,

however, the Weems defendant was charged with driving while intoxicated. Id. at

657. After the defendant refused to provide a breath or blood specimen, he was

"transported to the hospital, and a mandatory blood draw was taken."             The

arresting officer did not attempt to obtain a warrant. Id. at 658. As with several

other decisions from its sister courts, the San Antonio court of appeals, held that

"the implied consent and mandatory blood draw statutory scheme found in the

Transportation Code [Tex. Trans. Code §724.011] are not exceptions to the

warrant requirement under the Fourth Amendment." Id. at 665. In other words, a

statute cannot provide a per se rule that permits circumvention of the Fourth

Amendment. Similarly, a police department policy should not provide a per se

rule that allows circumvention of jurisdictional powers.




                                                                                   13
      To further the analogy, Appellee points to State v. Anderson, wherein the

Beaumont court of appeals addressed the similar issue of warrantless blood draws.

State v. Anderson, 445 S.W.3d 895 (Tex. App.-Beaumont 2014, no pet. h.). Of

import to this case, the court of appeals found that "advances in technology and

procedure now allow officers-often coordinating directly with prosecutors and

the court-to obtain warrants in an expedited fashion. Moreover, circumstances

may indicate that an officer can take steps to secure a warrant while the suspect is

being transported." Id. at 903 (citing to Missouri v. McNeely, 133 S. Ct. 1552,

1561, 185 L. Ed. 2d 696 (2013) (citations removed). In other words, given the

advances in technology, and changes to the manner in which a blood draw warrant

can be obtained, time considerations alone do not permit a warrantless blood draw.

The same can be said of Appellee's case, wherein part of the reasoning behind the

Dallas police department's policy is the alleged difficulty in obtaining blood draw

warrants from out of county.

      The court of appeal's decision allows for a rule whereby mere presence,

alone, grants a Magistrate jurisdiction to issue a search warrant. The court of

appeals erred in generating such a broad rule and, in doing so, generates long term

effects for all forms of other criminal cases.




                                                                                  14
                                    CONCLUSION

         To conclude, to permit an arresting officer to take an arrestee to a county jail

of the officer's choice, based upon alleged department policy, does nothing more

than create a per se rule allowing for forum shopping and the circumvention of

basic jurisdictional powers. The presence of Appellee in Dallas County was solely

based upon the decision of the arresting officer. The court of appeals erred in

failing to take note of this distinction and in presuming that Appellee's presence in

the county, alone, provided the Magistrate jurisdiction to issue a blood draw

warrant.

                                        PRAYER

         The court of appeals erred in overturning the trial court's decision to grant

Appellee's motion to suppress. Appellee respectfully requests that the Court grant

this petition, set the case for submission, reverse the decision of the Twelfth Court

of Appeals, and remand the cause for consideration of any remaining points of

error.




                                                                                      15
Respectfully submitted,

KYLE SHAW
1333 W. McDermott, Suite 200
McKinney, Texas
Tel: 214-726-0088 .
Fax: 214-387-3353

   /s/ Kyle Shaw
Kyle Shaw
Attorney for Appellee
State Bar No. 24004917
shawlaw@sbcglobal.net
Hannah Stroud
Co-Counsel for Appellee
State Bar No. 24069426
hstroud@philipsandepperson.com




                                 16
                         CERTIFICATE OF SERVICE

      True copies of Appellee's Petition for Discretionary Review has been
served on opposing counsel, Greg Willis, District Attorney's Office, Collin
County Courthouse, 2100 Bloomdale Road, Suite 200, McKinney, Texas 75071 on
May 15, 2015, by first-class mail and fax, and to the Honorable Lisa McMinn,
State Prosecuting Attorney, P.O. Box 13046, Capital Station, Austin, Texas
78711-3046, on May 15, 2015.



                                                 Isl Kyle Shaw
                                           Kyle Shaw
                                           Attorney for Appellee
                                           Hannah Stroud
                                           Co-Counsel for Appellee


                      CERTIFICATE OF COMPLIANCE


      This brief complies with the work limitations in Texas Rule of Appellate

Procedure 9.4(i)(2). In reliance on the word county of the computer program used

to prepare this brief, the undersigned attorney certifies that this brief contains

l, 780 words, exclusive of the sections of the brief exempted by Rule 9.4(i)(1 ).



                                                 Isl Kyle Shaw
                                           Kyle Shaw




                                                                                    17
            APPENDIX


Opinion of the Twelfth Court of Appeals
                                     N0.12-14-00190-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

THE STATE OF TEXAS,                                   §       APPEAL FROM THE
APPELLANT

v.                                                    §       COUNTY COURT

ALMA MUNOZ GHAFFER,
APPELLEE                                              §       COLLIN COUNTY, TEXAS

                                     MEMORANDUM OPINION1
        The State of Texas appeals the trial court's grant of Alma Munoz Ghaffer's motion to
suppress evidence.      In two issues, the State argues that the trial court erred by granting
Appellee's motion to suppress. We reverse.


                                              BACKGROUND
        Appellee was involved in a collision in Collin County within the Dallas city limits.
Officer Tyler Prothro of the Dallas Police Department arrested her there for driving while
intoxicated. He then transported her to Lew Sterrett jail in Dallas County.                 Officer Prothro
testified that it is the department's policy to transport arrestees for any crime other than public
intoxication or warrants to that facility.
        Appellee refused to provide a sample of her breath or blood. Officer Prothro prepared an
affidavit for a search warrant and presented it to the Honorable Hal Turley, a Dallas County
magistrate assigned to work in the Lew Sterrett jail. The magistrate signed the search warrant to
obtain a blood sample from Appellee in Dallas County. A sample was then obtained at the Lew
Sterrett jail.


         1 Pursuant to a docket equalization order issued by the Supreme Court of Texas on June 23, 2014, this
appeal has been transferred to this Court from the Fifth Court of Appeals in Dallas, Texas.
       Appellee was charged by information with driving while intoxicated. She filed a motion
to suppress certain evidence, including her blood. At the suppression hearing, the arguments
were limited to ones regarding the validity of the search warrant for Appellee's blood. After
hearing evidence, the trial court granted the motion and made express findings of fact and
conclusions of law. Among these were the conclusions that ( 1) the jurisdiction of a magistrate is
limited to the county or district of the court that appointed him, (2) the magistrate in this case had
the statutory authority to issue a blood search warrant for offenses occurring within Dallas
County, and (3) the magistrate in this case lacked jurisdiction to issue the search warrant for
Appellee's blood.
       This appeal followed.


                                       MOTION TO SUPPRESS
       In its first issue, the State argues that the magistrate had jurisdiction to issue the search
warrant for Appellee's blood draw because Appellee was located in the county of the
magistrate's office when he signed the warrant and when the search was conducted. In its
second issue, the State contends that even if the magistrate lacked authority to issue the warrant,
the blood evidence should not be suppressed because Officer Prothro acted in good faith reliance
on a warrant based on probable cause.
Standard of Review and Governing Law
       We review a trial court's ruling on a motion to suppress under a bifurcated standard of
review. Hubert v. State, 312 S.W.3d 554, 559 (Tex. Crim. App. 2010); Carmouche v. State, IO
S.W.3d 323, 327 (Tex. Crim. App. 2000). A trial court's decision to grant or deny a motion to
suppress is generally reviewed under an abuse of discretion standard. Shepherd v. State, 273
S.W.3d 681, 684 (Tex. Crim. App. 2008). We give almost total deference to a trial court's
determination of historical facts, especially if those determinations tum on witness credibility or
demeanor, and review de novo the trial court's application of the law to facts not based on an
evaluation of credibility and demeanor. Neal v. State, 256 S.W.3d 264, 281 (Tex. Crim. App.
2008). When deciding a motion to suppress evidence, a trial court is the exclusive trier of fact
and judge of the witnesses' credibility. Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim. App.
2002). Accordingly, a trial court may choose to believe or disbelieve all or any part of a
witness's testimony. See State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000).



                                                  2
       The Fourth Amendment protects individuals against unreasonable searches and seizures.
U.S. CONST. amend. IV. The nonconsensual extraction of blood implicates privacy rights and
falls within the protections of the Fourth Amendment. Sanchez v. State, 365 S.W.3d 681, 684
(Tex. Crim. App. 2012) (citing Schmerber v. California, 384 U.S. 757, 769-70, 86 S. Ct. 1826,
16 L. Ed. 2d 908 (1966)).       Although a blood draw constitutes a search under the Fourth
Amendment, the Constitution will not be offended if the draw occurs pursuant to a valid search
warrant. Sanchez, 365 S.W.3d at 684.
       Under the code of criminal procedure, any magistrate who is an attorney licensed by this
state may issue a search warrant under Article 18.02(10) to collect a blood specimen from a
person who is arrested for driving while intoxicated and refuses to submit to a breath or blood
alcohol test. TEX. CODE CRIM. PROC. ANN. art. 18.0lG) (West Supp. 2014). This provision does
not speak to the magistrate's jurisdiction, but confers only the specific power articulated.
Sanchez, 365 S.W.3d at 687 n.6 .
.Jurisdiction of Magistrate to Issue Search Warrant
       We are asked to determine whether the search warrant, issued by a Dallas County
magistrate for execution in Dallas County, was valid for the blood draw in Dallas County. We
have not been directed to, nor have we found through our independent research, any authority to
support that the magistrate lacked jurisdiction to issue the warrant. Although the trial court cited
Sanchez in its conclusions of law, that case does not support the trial court's conclusion that a
magistrate's jurisdiction to issue a search warrant for blood is determined by the county in which
the offense occurred.
       In Sanchez, a Montgomery County statutory county court judge issued a search warrant
for blood to be executed in Harris County. Id. at 683. The appellant challenged the judge's
jurisdiction to do so. Id. at 684. In its analysis, the court of criminal appeals noted that statutory
county court judges are omitted from the listing of judicial positions having statewide authority
found in Article 1.23 of the Texas Code of Criminal Procedure. Id. at 686. It thus held that "[a]
statutory county court judge lacks jurisdiction to issue a search warrant to be executed outside of
his own county." Id. A statutory county court judge's jurisdiction, therefore, is determined by
where the search warrant is to be executed, not by where the offense occurred. See id.
        Here, the Dallas County magistrate issued a search warrant to be executed in Dallas
County. Like statutory county court judges, magistrates have not been given statewide authority



                                                  3
by the legislature. See TEX. CODE CRIM. PROC. ANN. art. 1.23 (West 2005). But unlike the
search warrant in Sanchez, the search warrant here was executed in the.magistrate's own county.
We conclude that the magistrate had jurisdiction to issue the search warrant for blood to be
executed in the county of his office.
        Appellee urges that the magistrate's jurisdiction was affected by the fact that she was in
Dallas County only because of Dallas Police Department policy. She claims that finding the
search warrant valid will allow the State to benefit by disregarding the law. Thus, she implicitly
avers that her transportation from one county to the next was illegal unless it was for the purpose
of providing her with her statutory warnings more expeditiously. See TEX. CODE CRIM. PROC.
ANN. arts. 14.06(a) (West Supp. 2014) (person arrested without order must be taken before any
magistrate of the county, or magistrate of another county to provide warnings more
expeditiously), 15.17(a) (West Supp. 2014) (same). She notes that there is no evidence in the
record that her transportation to Dallas County expedited her warnings. However, the issue of
where Appellee should have received her statutory warnings was not addressed at the
suppression hearing. Furthermore, Appellee cites no authority for the proposition that a violation
of Articles 14.06(a) and 15.17(a) renders a magistrate without jurisdiction to issue a search
warrant for blood to be executed in his own county. We conclude that Appellee's argument is
without merit.
        Having given due deference to the trial court's ruling, we hold that the trial court erred by
granting Appellee's motion to suppress based upon the magistrate's lack of jurisdiction to issue
the search warrant for Appellee's blood. Accordingly, we sustain the State's first issue. Because
we conclude that the magistrate had jurisdiction to issue the warrant, we do not address the
State's second issue regarding the good faith exception.


                                                  DISPOSITION
        Having sustained Appellant's first issue, we reverse the trial court's order granting the
motion to suppress.
                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered April 15, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)



                                                          4